IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41498
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROGERS JOSEPH ANDRUS, JR.,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:97-CR-153-1
                        - - - - - - - - - -

                         December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Rogers Andrus, Jr., appeals his sentence from a guilty plea

for possession of cocaine base with intent to distribute.       See 21

U.S.C. § 841(a)(1) & (b)(1)(A).

     On appeal, Andrus argues that the district court erred when

it found that Andrus was an organizer or leader of a criminal

activity that involved five or more participants and increased by

four levels his offense level.    See U.S.S.G. § 3B1.1(a).

     The pre-sentence report established that the criminal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41498
                                -2-

activity involved five or more participants and that Andrus

directed the activities of several members of the criminal

activity.   See United States v. Lage, 183 F.3d 374, 383 (5th Cir.

1999), petition for cert. filed, (U.S. Oct. 27, 1999)(99-6847).

Thus the district court did not err when it concluded that Andrus

was an organizer or leader and increased his offense level

accordingly.   See id. at 382.   The district court’s judgment is

AFFIRMED.